

115 HR 1191 IH: Child Soldier Prevention Act of 2017
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1191IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Smith of New Jersey (for himself, Ms. Wilson of Florida, Mr. Hultgren, Mr. McGovern, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo ensure effective implementation of the Child Soldier Prevention Act of 2008 and hold governments
			 accountable for involving children in armed conflict activities, whether
			 as combatants, servants, or sex slaves.
	
 1.Short titleThis Act may be cited as the Child Soldier Prevention Act of 2017. 2.FindingsCongress finds the following:
 (1)The recruitment or use of children in armed conflict is unacceptable for any government or government supported entity receiving United States assistance.
 (2)The recruitment or use of children in armed conflict, including direct combat, support roles, and sexual slavery, continued during 2015–2016 in Afghanistan, South Sudan, Sudan, Burma, the Democratic Republic of Congo, Iraq, Nigeria, Rwanda, Somalia, Syria, and Yemen.
 (3)Police forces of the Government of Afghanistan participate in counter-terrorism operations, direct and indirect combat, security operations, fight alongside regular armies, and are targeted for violence by the Taliban as well as by other opposition groups.
 (4)Entities of the Government of Afghanistan, particularly the Afghan Local Police and Afghan National Police, continue to recruit children to serve as combatants or as servants, including as sex slaves.
 (5)In February 2016, a 10-year-old boy was assassinated by the Taliban after he had been publically honored by Afghan local police forces for his assistance in combat operations against the Taliban.
 (6)Recruitment and use of children in armed conflict by government forces has continued in 2016 in South Sudan with the return to hostilities.
 (7)At least 650 children have been recruited and used in armed conflict in South Sudan in 2016, and at least 16,000 have been recruited since the country’s civil war began in 2013.
			3.Amendments to the Child Soldiers Prevention Act of 2008
 (a)DefinitionsSection 402(2)(A) of the Child Soldiers Prevention Act of 2008 (22 U.S.C. 2370c(2)(A)) is amended by inserting , police, or other security forces after governmental armed forces each place it appears.
 (b)ProhibitionSection 404 of the Child Soldiers Prevention Act of 2008 (22 U.S.C. 2370c–1) is amended— (1)in subsection (a)—
 (A)by inserting , police, or other security forces after governmental armed forces; and (B)by striking recruit and use child soldiers and inserting recruit or use child soldiers;
 (2)in subsection (b)(2) to read as follows:  (2)NotificationNot later than 45 days after the date of submission of the report required under section 110(b) of the Trafficking Victims Protection Act of 2000, the Secretary of State—
 (A)shall formally notify any government included in the list required under paragraph (1); and (B)shall notify the appropriate congressional committees that the requirements of subparagraph (A) have been met.;
 (3)in subsection (c)(1), by adding at the end before the period the following: and certifies to the appropriate congressional committees that such government is taking effective and continuing steps to address the problem of child soldiers; and
 (4)in subsection (e)(1), by striking for international military education, training, and and inserting under section 541 of the Foreign Assistance Act of 1961 (22 U.S.C. 2347) through the Defense Institute for International Legal Studies or the Center for Civil-Military Relations at the Naval Post-Graduate School and provide.
 (c)ReportsSection 405 of the Child Soldiers Prevention Act of 2008 (22 U.S.C. 2370c–2) is amended— (1)in subsection (c)—
 (A)in the matter preceding paragraph (1), by striking , during any of the 5 years following the date of the enactment of this Act,; (B)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
 (C)by inserting after paragraph (1) (as so amended) the following:  (2)a description and the amount of any assistance withheld under this title pursuant to the application to those countries of the prohibition in section 404(a);; and
 (D)in paragraph (5) (as so redesignated), by inserting and the amount after a description; and (2)by adding at the end the following:
					
 (d)Information To be included in annual trafficking in persons reportIf a country is notified pursuant to section 404(b)(2), or a waiver is granted pursuant to section 404(c)(1), the Secretary of State shall include in the report required under section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)) the information required to be included in the annual report to Congress under paragraphs (1) through (5) of subsection (c)..
				